Case 2:17-cr-20699-BAF-DRG ECF No. 53, PageID.477 Filed 01/21/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                             Criminal No. 17-CR-20699

vs.                                                           HON. BERNARD A. FRIEDMAN

DANIEL MESERVE,

      Defendant.
_____________________________/

                     OPINION AND ORDER DENYING DEFENDANT’S
                       MOTION FOR COMPASSIONATE RELEASE

                 This matter is presently before the Court on defendant’s motion for compassionate

release [docket entry 49]. The government has filed a response in opposition. Defendant has not

replied and the deadline for doing so has expired. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court

shall decide this motion without a hearing. For the reasons stated below, the Court shall deny the

motion.

                 Defendant, a detainee at FCI Fort Dix in New Jersey, seeks compassionate release

under 18 U.S.C. § 3582(c)(1)(A)1 because of the prevalence of the Coronavirus within Federal


       1
           Section 3582(c) states in relevant part:

                 Modification of an Imposed Term of Imprisonment.—The court
                 may not modify a term of imprisonment once it has been imposed
                 except that—

                 (1) in any case—

                 (A) the court, upon motion of the Director of the Bureau of
                 Prisons, or upon motion of the defendant after the defendant has
                 fully exhausted all administrative rights to appeal a failure of the
                 Bureau of Prisons to bring a motion on the defendant’s behalf or
                 the lapse of 30 days from the receipt of such a request by the
Case 2:17-cr-20699-BAF-DRG ECF No. 53, PageID.478 Filed 01/21/21 Page 2 of 6




Bureau of Prisons (“BOP”) facilities and FCI Fort Dix in particular, as well as a desire to be closer

to his family in Michigan. Def.’s Mot. at 2-4. The government opposes the motion on the grounds

that, due to petitioner’s criminal history, he does not fall within the narrow category of individuals

eligible for compassionate release under § 3582(c)(1)(A), nor would his release be consistent with

the factors in 18 U.S.C. § 3553(a). Pl.’s Resp. Br. at 11-19.

                The Sixth Circuit has recently clarified “how district courts, following the enactment

of the First Step Act, should analyze defendant-filed motions seeking release under §

3582(c)(1)(A).” United States v. Hampton, No. 20-3649, 2021 WL 164831, at *1 (6th Cir. Jan. 19,

2021).

                In resolving those motions, district courts now face two questions: (1)
                whether extraordinary and compelling circumstances merit a sentence
                reduction; and (2) whether the applicable § 3553(a) factors warrant
                such a reduction. A third consideration, the § 1B1.13 policy
                statement, is no longer a requirement courts must address in ruling on
                defendant-filed motions.

Id. (citations omitted).

                The Court has considered these factors and concludes that compassionate release

would not be appropriate in this case. First, the Court is aware that petitioner’s underlying health

conditions – type 2 diabetes and essential (rather than pulmonary) hypertension – increase or might




                warden of the defendant’s facility, whichever is earlier, may reduce
                the term of imprisonment (and may impose a term of probation or
                supervised release with or without conditions that does not exceed
                the unserved portion of the original term of imprisonment), after
                considering the factors set forth in section 3553(a) to the extent that
                they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction
                ....

                                                  2
Case 2:17-cr-20699-BAF-DRG ECF No. 53, PageID.479 Filed 01/21/21 Page 3 of 6




increase his risk of severe illness from COVID-19, according to the Centers for Disease Control and

Prevention. See https://www.cdc.gov/coronavirus/ (last visited Jan. 20, 2021). Defendant also

asserts that he suffers from severe asthma, which similarly might increase his risk if he were to

contract the virus. Id. Further, the number of positive COVID-19 cases at FCI Fort Dix is quite

high at the moment, reflecting the widespread increase in positive cases around the country and

around the world. The BOP currently reports that 120 inmates and 29 staff at FCI Fort Dix are

infected. See https://www.bop.gov/coronavirus (last visited Jan. 20, 2021), though the numbers

significantly fluctuate day to day.

               In its response brief, the government notes that the BOP has taken significant steps

to minimize the spread of the virus at all BOP facilities and that, since January 2020, it has reduced

the prison population by granting home confinement to at least 19,225 inmates nationwide. Pl.’s

Resp. Br. at 3. The Sixth Circuit has acknowledged these efforts. See Wilson v. Williams, 961

F.3d 829, 841 (6th Cir. 2020). The government also states that defendant’s type 2 diabetes, the

only condition which “increases” (as opposed to “might increase”) defendant’s risk of suffering

a severe case of COVID-19, is “well-controlled.” Pl.’s Resp. Br. at 14 (noting an entry in

defendant’s medical records indicating that “his hemoglobin A1C was only 5.5%, well outside

the risk range”).

               Further, the seriousness of the offense for which defendant was sentenced in this

case demonstrates that he would be a danger to the community if released.                    Section

3582(c)(1)(A) specifically limits compassionate release to defendants who are “not a danger to

any other person or the community.” “An evaluation of dangerousness in this context requires

a comprehensive view of community safety – a broader construction than the mere danger of



                                                  3
Case 2:17-cr-20699-BAF-DRG ECF No. 53, PageID.480 Filed 01/21/21 Page 4 of 6




physical violence.” United States v. Smith, No. 14-20814, 2020 WL 5071176, at *2 (E.D. Mich.

Aug. 26, 2020) (internal quotations and citations omitted). The Court sentenced defendant on

August 8, 2018, to a sixty-month prison term, pursuant to a Rule 11 Plea Agreement wherein

defendant pled guilty to distribution of child exploitation images.2 This Court has previously

held that a defendant, though not charged with a violent offense, may still be deemed a danger

to the community based on charges related to child exploitation. See United States v. Fitzhugh,

No. 16-30364, 2016 WL 4727480, at *1, *5-6 (E.D. Mich. Sept. 12, 2016) (noting the difficulty

in preventing access to the internet and underscoring that “the Court is especially concerned for

the danger to the yet unknown minors whose photographs could be perpetually preserved in the

Defendant’s accounts” – accounts which facilitated peer-to-peer image sharing, like those used

by defendant in this case). The danger defendant poses to the community is exacerbated by his

refusal to participate in sex offender treatment. Pl.’s Resp. Br. at 16; see also United States v.

Kliebert, No. 11-20534, 2020 WL 730781, at *6 (E.D. Mich. Dec. 11, 2020) (emphasizing that

       2
        The factual basis for defendant’s guilty plea is set forth in the plea agreement at
paragraph 1C (mistakenly labeled “1B”) as follows:

                        From at least March 11, 2017, through on or about October
               11, 2017, in the Eastern District of Michigan and elsewhere, Daniel
               Meserve did knowingly distribute child pornography, that is, visual
               depictions of sexually explicit conduct involving prepubescent
               minors, or minors who had not attained 12 years of age, including,
               but not limited to, the lascivious exhibition of the genitals or pubic
               area as defined in 18 U.S.C. § 2256(8); and the images distributed by
               the defendant were distributed by using the internet, a means and
               facility of interstate or foreign commerce, and were distributed in or
               affected interstate or foreign commerce by any means, including by
               computer, in violation of 18 U.S.C. § 2252A(a)(2).
                        Specifically, the defendant used a peer-to-peer file sharing
               system to trade over ten thousand child pornography files, including
               children under the age of 12, and including children engaged in
               sadistic/masochistic conduct.

                                                 4
Case 2:17-cr-20699-BAF-DRG ECF No. 53, PageID.481 Filed 01/21/21 Page 5 of 6




“[d]efendant was offered, but declined, sex offender treatment while incarcerated”).

               Finally, the Sixth Circuit has “repeatedly recognized that district courts may deny

relief under the § 3553(a) factors even if ‘extraordinary and compelling’ reasons would

otherwise justify relief.” United States v. Ruffin, 978 F.3d 1000, 1008 (6th Cir. 2020). When

making sentencing determinations, courts are required to consider “the nature and circumstances

of the offense”; § 3553(a)(1), as well as “the need for the sentence imposed” “to promote respect

for the law,” “afford adequate deterrence to criminal conduct,” and “protect the public from

further crimes of the defendant.” § 3553(a)(2)(A)-(C).          As to child exploitation cases

specifically, this Court has previously noted that “there is a serious need for a lengthy sentence

. . . in order to deter others from engaging in this conduct, conduct that causes lifelong damage

to victims . . . .” Kliebert, 2021 WL 7307081, at *5. Particularly since defendant already

benefitted from a below-guideline sentence, the Court finds that the sentencing objectives

outlined in § 3553(a) weigh strongly against early release. Accordingly,



               IT IS ORDERED that defendant’s motion for compassionate release is denied.




                                              s/Bernard A. Friedman
                                              Bernard A. Friedman
 Dated: January 21, 2021                      Senior United States District Judge
        Detroit, Michigan




                                                5
Case 2:17-cr-20699-BAF-DRG ECF No. 53, PageID.482 Filed 01/21/21 Page 6 of 6



                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 21, 2021.

 Daniel Meserve, #56026-039                          s/Johnetta M. Curry-Williams
 Fort Dix Federal Correctional Institution           Case Manager
 Inmate Mail/Parcels
 P.O. BOX 2000
 FORT DIX, NJ 08640




                                                       6
